DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancellation of claim 13 is also acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/22 has been entered.
 
Claim Objections
The claim set filed on 10/27/22 is objected to because of the following informalities:  The status of the withdrawn claims is incorrect.  Appropriate correction is required.


Note
Regarding the withdrawn claim 15, the examiner notes that should claim 15 be rejoined at the time of allowance (assuming claim 1 would be allowed as the generic claim), it would be rejected under 112(b) because: 
(i) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation the “network instruments”, and the claim also recites “the at least one laboratory instrument and the at least one insertable instrument” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims; and 
(ii) The phrases: “… in particular…” and "… e.g. …" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Interpretation
The examiner notes that the reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. However, the specifics of the description or the drawings are not read into the claims. The use of reference characters is to be considered as having no effect on the scope of the claims.
Regarding claim 1, the recitation: “at least one insertable instrument…” is not recited as part of the claimed subject matter. It is not a positively claimed element. 
As currently presented, the newly recited recitation: “the at least one insertable instrument (20: 30) comprising a second control apparatus configured for processing second data, which are exchanged with the at least one insertable instrument (20; 30)” merely further limits unclaimed “at least one insertable instrument.”
Any further references to the element were not given patentable weight even if those references further limit the unclaimed “at least one insertable instrument.”
In addition, the examiner notes that claim 3 is now amended such that claim 3 no longer positively claims the at least one insertable instrument as part of the claimed subject matter.
Claim 1 is drafted in a way that the at least one insertable instrument is not required to be an element of the instant invention. The phrase “configured for housing…” simply means that the working chamber may be structurally capable of housing something. Any chamber/enclosure is structurally capable of housing something in it. The working chamber is not structurally defined to be specifically configured for housing/docking anything specific. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed at least one insertable instrument. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed element(s). Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Therefore, much of the recitation in the network interface apparatus limitations which are purely directed towards how applicant intends for the claimed elements to be used or function with the at least one insertable instrument carry no patentable weight. Unless the at least one insertable instrument is part of the claimed subject matter, none of the references to the at least one insertable instrument carries patentable significance. 
The examiner notes that claim 3 is now amended such that claim 3 no longer positively claims the at least one insertable instrument as part of the claimed subject matter. 
Furthermore, the recitation: “… configured to provide, in the inserted position of the insertable instrument, …” is purely directed to in-use phrase or it merely describes a conditional usage of the interface apparatus. It is worded in the event that the unclaimed instrument is used with the laboratory instrument in the manner intended by applicant. 
Regarding claim 1, the “at least two network instruments of a laboratory instrument network (100)” is not recited as part of the claimed subject matter. It is not a positively claimed element. 
Claim 1 is drafted in a way that the at least two network instruments of a laboratory instrument network (100) is not required to be an element of the instant invention. The router functional recitations do not carry any patentable weight. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed at least two network instruments of a laboratory instrument network (100). The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed element(s). Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
The same rationale applies to the unclaimed external network. 
The phrase “configured to connect…” merely recites applicant’s intended use of the network router if it were used with the unclaimed external network. 
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Based on the amendments to claim 1 and applicant’s arguments in the remark:
Regarding claim 1, it is unclear if applicant intends to positively claim: a “at least one insertable instrument,” as part of the claimed subject matter.
The recitation: “at least one insertable instrument…” is not recited as part of the claimed subject matter. It is not a positively claimed element. 
As currently presented, the newly recited recitation: “the at least one insertable instrument (20: 30) comprising a second control apparatus configured for processing second data, which are exchanged with the at least one insertable instrument (20; 30)” merely further limits unclaimed “at least one insertable instrument.”
In addition, the examiner notes that claim 3 is now amended such that claim 3 no longer positively claims the at least one insertable instrument as part of the claimed subject matter.
Claim 1 is drafted in a way that the at least one insertable instrument is not required to be an element of the instant invention. The phrase “configured for housing…” simply means that the working chamber may be structurally capable of housing something. Any chamber/enclosure is structurally capable of housing something in it. The working chamber is not structurally defined to be specifically configured for housing/docking anything specific. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed at least one insertable instrument. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed element(s). Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Therefore, much of the recitation in the network interface apparatus limitations which are purely directed towards how applicant intends for the claimed elements to be used or function with the at least one insertable instrument carry no patentable weight. Unless the at least one insertable instrument is part of the claimed subject matter, none of the references to the at least one insertable instrument carries patentable significance. 
The examiner notes that claim 3 is now amended such that claim 3 no longer positively claims the at least one insertable instrument as part of the claimed subject matter. 
Furthermore, the recitation: “… configured to provide, in the inserted position of the insertable instrument, …” is purely directed to in-use phrase or it merely describes a conditional usage of the interface apparatus. It is worded in the event that the unclaimed instrument is used with the laboratory instrument in the manner intended by applicant. 
Regarding claim 1, it is unclear if applicant intends to positively claim: a “at least two network instruments of a laboratory instrument network (100)” and a “a laboratory instrument network (100),” as part of the claimed subject matter.
The “at least two network instruments” and/or a “laboratory instrument network (100)” is/are not recited as part of the claimed subject matter. It/they is/are not a positively claimed element(s). 
Claim 1 is drafted in a way that the at least two network instruments or a laboratory instrument network (100) is not required to be an element of the instant invention. The router functional recitations do not carry any patentable weight. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed at least two network instruments of a laboratory instrument network (100). The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed element(s). Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
The same rationale applies to the unclaimed external network. 
It is unclear if applicant intends to positively claim an external network. 
The phrase “configured to connect…” merely recites applicant’s intended use of the network router if it were used with the unclaimed external network. 
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Malterer (US 20030215357) in view of Tanoshima (US 20110184536).
Regarding claims 1-5, 7 and 9, Malterer discloses a Laboratory instrument for working on laboratory samples (figures 1-6 and 16-17), the laboratory instrument including a working chamber for housing the laboratory samples (paragraphs [0045]-[0046]; figures 1-6 and 16-17), a treatment apparatus for performing a treatment of the laboratory samples housed in the working chamber (paragraphs [0048] and [0052]- [0054]), a first control apparatus for processing first data and for controlling the treatment apparatus (paragraphs [0052]-[0054], [0057] and [0059] ), wherein the working chamber is configured for housing at least one insertable instrument, which is to be inserted into the working chamber in an inserted position and which is configured to perform a work step inside the working chamber involving the exchange of data (paragraphs [0040], [0050]-[0051], [0058]-[0059] and [0070]-[0071]), and the laboratory instrument comprises a network interface apparatus, which is configured to provide, in the inserted position of the insertable instrument, a data connection between at least two network instruments of a laboratory instrument network, which network instruments are taken from the group of network instruments including at least the first control apparatus and the at least one insertable instrument (paragraphs [0058]-[0059] and [0069]).
Malterer further discloses the additional features of claims 2-5 and 9 (figures 1-6 and 16-17; paragraphs [0040], [0050]-[0051], [0054], [0057]-[0060], [0069]-[0071], [0076], [0082], [0087] and [0099]-[0102]). The additional features of claim 7 come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance (see in particular paragraph [0043]) and are thus regarded as obvious.
Malterer does not explicitly disclose that the instruments which can be placed or removed from the main system is insertable (implies docking/mating/matching). However, the removable instruments of Malterer are networked with the main system thus are, information wise and electronically, in connection with the main system. The examiner respectfully asserts that the instruments of Malterer being insertable is inherently or at least obviously disclosed by Malterer. 
Malterer does not explicitly disclose a network router configured to connect the laboratory instrument network (100) with an external network. 
The examiner notes that a router is merely a networking device that forwards data packets between computer networks. 
Tanoshima teaches laboratory instrument comprising a sample analyzer comprising: a measurement section for performing measurement of a sample; a display for displaying an analysis result that is obtained based on the measurement of the sample performed by the measurement section; a controller for receiving a transmission instruction to transmit a screen displayed by the display; and a transmitter for transmitting, to an external destination, image data of the screen for which the controller has received the transmission instruction, together with identification information for identifying the sample analyzer or a facility where the sample analyzer is installed.
[0037] The sample analyzer 1 is connected to a router 10 which is installed in the testing facility where the sample analyzer 1 is installed. The sample analyzer 1 is configured to transmit/receive data to/from the communication network 110 via the router 10. The router 10 has DNS (Domain Name System) server functions and DHCP (Dynamic Host Configuration Protocol) server functions. The sample analyzer 1 requests the router 10 to assign an IP address, a subnet mask, and the like to the sample analyzer 1. The sample analyzer 1 sets the IP address and the subnet mask, which the router 10 has assigned to the sample analyzer 1, as its own IP address and subnet mask (i.e., as the IP address and subnet mask of the controller 6). The sample analyzer 1 requests, at the time of transmitting data to a particular host, the router 10 for an IP address that is associated with the name of the host, and transmits the data to the IP address which the sample analyzer 1 is informed of from the router 10. 
[0070] In the above-described embodiment, the router 10 has DNS server functions and DHCP server functions. However, the router 10 need not have these server functions. A DHCP server may be provided separately from the router 10 so as to be located downstream from the router 10 in a LAN (the LAN includes the sample analyzer 1 and the router 10). Also, a DNS server may be provided separately from the router 10 in the LAN or in a communication network (the Internet).
The examiner respectfully submits that it would have been obvious to ordinary skills in the art to provide a router with the device of Malterer to merely add communication capability to the device with other devices. The modification does not compromise the operability of the device of Malterer but simply adds well known additional function to the device. 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Response to Arguments
Amendments to the claims are acknowledged. 
Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection.
The examiner further notes that applicant’s arguments regarding the prior art rejections are based on elements that are not even recited as part of the claimed subject matter. Please see the claim interpretation section and the 112(b) rejection section of this office action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        12/16/22